Citation Nr: 1624062	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-49 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left leg disability, to include as secondary to service-connected low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran had active duty service from July 1990 through November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran has perfected a timely appeal of that decision.

The Board previously remanded this matter in July 2015 for additional development, to include:  obtaining records for VA and private treatment received by the Veteran since April 2011; obtaining records pertaining to the Veteran from the Social Security Administration (SSA); arranging the Veteran to undergo a new VA examination of his left lower extremity; and, readjudication of the issue on appeal by the Agency of Original Jurisdiction (AOJ).

The foregoing development has been performed.  The matter now returns to the Board for de novo review.


FINDING OF FACT

The Veteran does not have a left leg disability.


CONCLUSION OF LAW

The criteria for service connection for a left leg disability, to include as secondary to service-connected low back disability, are not met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, a pre-rating October 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for a left leg disability, claimed as being secondary to his service-connected back disability.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify has been satisfied. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claims submissions, lay statements, service treatment records, VA treatment records, and social security records have been associated with the record.  The Veteran was afforded VA spine and neurological examinations in October 2009, July 2010, March 2011, and August 2015.  Addendum opinions to the March 2011 and August 2015 examinations were obtained in May 2011 and August 2015 respectively.  Those examinations and addendum opinions, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's left leg disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

The Veteran asserts entitlement to service connection for an unspecified left leg disorder, which he believes is secondary to service-connected L4-5 degenerative disc disease.  To that end, he reports in his claims submissions that he has had ongoing and continuous pain in his left buttock and hip since an in-service back injury.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Turning to the evidence, the service treatment records show that the Veteran sustained a back injury in January 1992 after he hyperextended his back while performing helicopter extraction maneuvers.  The corresponding service treatment record notes that the Veteran was complaining at that time of low back pain that radiated across his left buttock.  A physical examination confirmed the presence of tenderness in the left buttock over the sciatic nerve.  A neurological examination was grossly normal and x-rays of the spine were interpreted as showing no sign of spondylosis or spondylolisthesis.  The January 1992 service treatment records reflect that the Veteran's left buttock complaints were diagnosed at that time as a pinched sciatic nerve.

The Veteran underwent a VA spine examination in March 2004.  At that time, he did not report any symptoms in his left lower extremity and expressly denied having other neurological manifestations such as bowel or bladder dysfunction.  A neurological examination conducted at that time showed no evidence of sensory or motor deficit.  Deep tendon reflexes were intact.  The Veteran was able to perform toe and heel tandem walks without evidence of weakness.  Lumbar spine x-rays revealed no abnormalities.  The VA examiner diagnosed chronic lumbar sprain but, consistent with the absence of reported problems or findings, did not diagnose any disorders in the Veteran's left lower extremity.

The Veteran has reported that he has received treatment exclusively at VA facilities.  VA treatment records in the claims file, which pertain to treatment received by the Veteran from August 2008 through September 2015, show that the Veteran has been followed over that period for continuous complaints of constant pain and intermittent numbness and tingling in his left hip and buttock.  Still, those records do not indicate a clear pathology or diagnosis relating to the Veteran's left lower extremity complaints.

In August 2008, the Veteran was admitted for treatment of reported pain and intermittent numbness in his left hip and thigh.  X-rays of the left hip conducted in June 2009 were normal.  A July 2009 lumbar spine MRI revealed various positive findings in the spine, including narrowed neuroforamena; however, there was no evidence of nerve root compression.  The radiologist was unable to definitively rule out possible nerve root irritation.

Concurrent with the foregoing treatment, the Veteran underwent a VA neurological examination in October 2009.  A repeat neurological examination conducted at that time revealed normal motor functioning, sensation, and reflexes in his lower extremities.  Nerve conduction studies were performed.  Although the Veteran was unable to tolerate complete studies, apparently due to pain, portions of the study that were completed showed no evidence of an acute radiculopathies at L3, L4, L5, and S1 levels.  Similarly, left tibial motor, peroneal motor, peroneal F-wave, and sural sensory nerve conduction studies were all normal.  The examiner concluded overall that there is no evidence of significant generalized peripheral polyneuropathy.  Based on the findings from the examination, the examiner diagnosed lumbosacral spine strain with referred pain to the left buttock.

Social security records in the claims file include an October 2009 medical evaluation performed by Dr. B.J.K.  During that examination, the Veteran continued to report back pain that radiated into his left lower extremity.  On examination, he demonstrated an altered gait that favored his left leg.  He was unable to raise his legs beyond 30 degrees due to back pain.  Demonstrated reflexes were diminished slightly in the Veteran's left ankle, although motor strength was apparently unimpaired in the hips and knees.  Dr. B.J.K. concluded that the Veteran has a significant left-sided radiculopathy; however, it is unclear as to what facts or findings in the record or from the examination led him to that diagnosis.  In that regard, he does not reference any specific radiological or neurological findings, nor is there any indication in his report that he was aware of or reviewed the negative findings from the VA examination and partial nerve conduction study that were also performed that month.

During a July 2010 VA neurological examination, decreased sensation was observed in the Veteran's left foot and great toe.  Regardless, motor strength and muscle tone in the lower extremities were normal.  X-rays of the left hip were normal.  The examining nurse practitioner opined that the findings from the examination, considered in conjunction with previous radiological and nerve conduction studies, does not reveal a clearly defined diagnosis of a distinct left leg disability.  In that regard, the examiner concluded that there was no evidence of a radiculopathy.  Hence, the examiner concluded, there is no clear pathology to render a diagnosis for the Veteran's complaints and the findings in his left foot.

During a March 2011 VA spine examination, the Veteran reported ongoing low back pain that radiated into his left buttock and hip.  On examination, he demonstrated various orthopedic findings in his spine.  Notably, no specific findings of the left lower extremity were recorded by the examiner.  Based on the findings from the examination and her review of the previous July 2009 MRI, the examiner diagnosed degenerative disc disease with referred pain into the Veteran's left buttock, left hip, and posterior left thigh.  In a May 2011 addendum, the examiner added that the examination and previous radiological and nerve conduction studies showed no evidence of radiculopathy.  In that regard, the examiner pointed out that previous studies showed only mild disc bulging and protrusion, and also, showed no evidence of stenosis.

Subsequent VA treatment records dated through 2013 document ongoing complaints of left hip and buttock pain.  VA treatment records dated from 2013 through September 2015 reflect sporadic reference to the Veteran's left hip and buttock complaints.  Notably, those records contain an isolated December 2013 reference to "sciatica."  Careful and thorough review of the VA treatment records, however, indicates that sciatica was never diagnosed formally; to that end, it is unclear from the records as to why the VA treating physician in December 2013 made reference to sciatica.

Concurrent with the VA treatment described in the preceding paragraph, the Veteran was afforded a new VA examination of his left lower extremity in August 2015.  Curiously, the Veteran did not report any symptoms with respect to his left hip or buttock, and instead, reported that he was having pain in his knees.  Objective examination of the knees revealed full and normal motion and muscle strength.  Stability tests of the knees were normal.  In the absence of objective findings, the examiner concluded that the Veteran did not have a diagnosis in either knee.  In an August 2015 addendum, the examiner clarified that, to the extent that the Veteran was reporting knee pain, it is unlikely that there is a causal link between the knee pain and his service-connected back disability.  In that regard, the examiner stated that there is no known scientific evidence that supports the existence of such a link.

It is indisputable that the Veteran experiences pain symptoms in his left lower extremity; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Based on the foregoing evidence, the Board concludes that the Veteran does not have a current left leg diagnosis or pathology, and hence, does not show the existence of a current left leg disorder.

As rationale for the foregoing conclusion, the Board places considerable significance on the absence of positive objective findings of stenosis or spondylosis in the radiological spine studies contained in the record and in the partial October 2009 nerve conduction study.  The Board is mindful of Dr. B.J.K.'s radiculopathy diagnosis in October 2009 and the December 2013 reference to sciatica in the VA treatment records.  As mentioned previously, however, Dr. B.J.K.'s diagnosis is inconsistent with the radiological and nerve conduction findings shown in the record, and indeed, is not supported by any reference to any contrary radiological or nerve conduction findings.  Further, Dr. B.J.K. makes no reference to the negative radiological and nerve conduction findings, nor does he expressly dispute those findings in any way.  As also noted above, the December 2013 reference to sciatica by the Veteran's VA physician is similarly contrary to the other information in the records and is not supported by any reference to objective radiological and/or nerve conduction findings.  Accordingly, the Board does not assign significant weight to either Dr. B.J.K.'s diagnosis or thee December 2013 reference to sciatica.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

In contrast, the findings and opinions expressed in the VA examinations are supported by clear rationale that is based on accurate factual findings from the examiner's interview of the Veteran, review of the claims file including available radiological and nerve conduction findings, as well as objective findings from the examination.  The VA examiner's opinions and rationale are consistent with the facts shown in the other evidence in the record.  Although the Veteran argues in his November 2010 substantive appeal that the October 2009 and July 2010 VA examinations are incomplete because no diagnosis was rendered, the Board notes that such arguments simply dispute the objective findings and results from those examinations and do not point out any deficiencies or inconsistencies in the conduct of those examinations.  Indeed, the Board finds that there is no evidence in the record to find that those examinations (and all subsequent VA examinations) were conducted inappropriately or are otherwise deficient.  Accordingly, the Board is inclined to assign greater probative weight to the VA examiners' findings and conclusions.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board may place greater weight on one physician's opinions than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence).

To the extent that the Veteran is construed as asserting the existence of a pathology for a diagnosable disorder in his left lower extremity, those assertions are not entitled to probative weight.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

The Board reiterates that the record shows credible complaints of ongoing symptoms in the left lower extremity.  Still, the Veteran is not competent in this case to provide a diagnosis concerning his left lower extremity.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, there is no evidence that the Veteran has any medical experience or training.  To the extent that the Veteran may be reporting a contemporaneous medical diagnosis or may be describing symptoms that support a later diagnosis, the Board reiterates that Dr. B.J.K.'s diagnosis and the December 2013 reference to sciatica (the only diagnoses in the record) are not entitled to significant probative weight.  Accordingly, the Veteran's assertions concerning a diagnosis are not entitled to probative weight.  The Board reiterates that the radiological and nerve conduction findings in the record do not support the existence of a pathology in the Veteran's left lower extremity and the opinions rendered by the VA examiners in this case are consistent with those findings.  In view of the same, the Board also assigns significantly greater probative weight to the radiological and nerve conduction evidence and to the VA examiners' opinions than it does to the Veteran's assertions.

Overall, the weight of the evidence does not support the existence of a current pathology or disorder in the Veteran's left leg.  Accordingly, the Veteran is not entitled to service connection for a left leg disability.  This appeal is denied.


ORDER

Service connection for a left leg disability, to include as secondary to service-connected low back disability, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


